Exhibit 99.2 Financial Statements of ACASTI PHARMA INC. Years ended February 28, 2014 and 2013 KPMG LLP Telephone (514) 840-2100 600 de Maisonneuve Blvd. West Fax (514) 840-2187 Suite 1500 Internet www.kpmg.ca Tour KPMG Montréal (Québec)H3A 0A3 INDEPENDENT AUDITORS’ REPORT To the Shareholders of Acasti Pharma Inc. We have audited the accompanying financial statements of Acasti Pharma Inc., which comprise the statements of financial position as at February28, 2014 and 2013, the statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Acasti Pharma Inc. as at February 28, 2014 and 2013, and its financial performance and its cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. May 21, 2014 Montréal, Canada *CPA auditor, CA, public accountancy permit No. A119178 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative ("KPMG International"), a Swiss entity. KPMG Canada provides services to KPMG LLP. ACASTI PHARMA INC. Financial Statements Years ended February 28, 2014 and 2013 Financial Statements Statements of Financial Position 1 Statements of Earnings and Comprehensive Loss 2 Statements of Changes in Equity 3 Statements of Cash Flows 4 Notes to Financial Statements 5 ACASTI PHARMA INC. Statements of Financial Position February 28, 2014 and 2013 February 28, February 28, Assets Current assets: Cash $ $ Short-term investments (note 17 (e)) Trade and other receivables (note 4) Receivable from corporation under common control Receivable from parent corporation – Tax credits receivable (note 6) Inventories (note 7) Prepaid expenses Equipment (note 8) Intangible assets (note 9) Total assets $ $ Liabilities and Equity Current liabilities: Trade and other payables (note 10) $ $ Payable to parent corporation (note 5 (c)) – Royalties payable to parent corporation (note 18) – Derivative warrant liabilities (note 11 (d)) – Total liabilities Equity: Share capital (note 11 (a)) Warrants (note 11 (d)) Contributed surplus Deficit ) ) Total equity Commitments (note 18) Subsequent event (note 22) Total liabilities and equity $ $ See accompanying notes to financial statements. On behalf of the Board: /s/ Ronald Denis /s/Valier Boivin Dr. Ronald Denis Valier Boivin Chairman of the Board Director 1 ACASTI PHARMA INC. Statements of Earnings and Comprehensive Loss Years ended February 28, 2014 and 2013 February 28, February, 28 Revenue from sales $ $ Cost of sales (note 7) ) ) Gross profit General and administrative expenses ) ) Research and development expenses, net of tax credits of $269,591 (2013 - $370,259) ) ) Results from operating activities ) ) Finance income (note 13) Finance costs (note 13) ) ) Foreign exchange gain Net finance (cost) income ) Net loss and total comprehensive loss for the year $ ) $ ) Basic and diluted loss per share (note 15) $ ) $ ) Weighted average number of shares outstanding (note 15) See accompanying notes to financial statements 2 ACASTI PHARMA INC. Statements of Changes in Equity Years ended February 28, 2014 and 2013 Share capital Contributed Number Dollar Warrants surplus Deficit Total Balance, February 28, 2013 $ ) $ Net loss and total comprehensive loss for the year – ) Transactions with owners, recorded directly in equity Contributions by and distributions to owners Public offering (note 11(b)) – – – Private placement (note 11 (c)) – – – Issuance of shares on royalty prepayment (note 18) – – – Share-based payment transactions (note 14) – Warrants exercised (note 11 (d)) – – – Share options exercised (note 14) – ) – RSUs released (note 14) – ) – – Total contributions by and distributions to owners – – Balance at February 28, 2014 $ ) $ Balance, February 29, 2012 $ $ $ ) $ ) $ Net loss and total comprehensive loss for the year – ) Transactions with owners, recorded directly in equity Contributions by and distributions to owners Share-based payment transactions (note 14) – – – Warrants exercised (note 11(d)) – – – Share options exercised (note 14) – ) – Total contributions by and distributions to owners – Balance at February 28, 2013 $ ) $ See accompanying notes to financial statements. 3 ACASTI PHARMA INC. Statements of Cash Flows Years ended February 28, 2014 and 2013 February 28, February 28, Cash flows used in operating activities: Net loss for the year $ ) $ ) Adjustments: Depreciation of equipment Amortization of intangible asset Stock-based compensation Net finance cost (income) ) Realized foreign exchange (loss) gain ) ) ) Changes in non-cash operating working capital items: Trade and other receivables ) ) Receivable from parent corporation ) – Tax credits receivable Inventories ) Prepaid expenses ) Trade and other payables ) Payable to parent corporation ) Royalties payable to parent corporation ) ) Net cash used in operating activities ) ) Cash flows from (used in) investing activities: Interest received Acquisition of equipment ) – Acquisition of intangible assets ) ) Acquisition of short-term investments ) – Maturity of short-term investments Net cash (used in) from investing activities ) Cash flows from financing activities: Net proceeds from public offering (note 11 (b)) – Net proceeds from private placement (note 11 (c)) – Proceeds from exercise of warrants and options Share issue costs (note 18) ) – Interest paid ) ) Net cash from financing activities Foreign exchange gain on cash held in foreign currencies Net decrease in cash ) ) Cash, beginning of year Cash, end of year $ $ Supplemental cash flow disclosure: Non-cash transactions: Issuance of common shares (note 18) $ $ – Royalties settled through issuance of shares (note 18) – Acquisition of intangible asset (note 18) – Exercise of warrants by Neptune applied against payable – See accompanying notes to financial statements. 4 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 1.Reporting entity Acasti Pharma Inc. (the "Corporation") is incorporated under the Business Corporations Act (Québec) (formerly Part 1A of the Companies Act (Québec)).The Corporation is domiciled in Canada and its registered office is located at 545, Promenade du Centropolis, Laval, Québec,H7T 0A3.The Corporation is a subsidiary of Neptune Technologies and Bioressources Inc. (“Neptune”) (the Corporation, the parent and NeuroBioPharm Inc., a sister corporation, collectively referred to as the “group”). On August 7, 2008, the Corporation commenced operations after having acquired from Neptune an exclusive worldwide license to use its intellectual property to develop, clinically study and market new pharmaceutical products to treat human cardiovascular conditions. Neptune’s intellectual property is related to the extraction of particular ingredients from marine biomasses, such as krill.The eventual products are aimed at applications in the over-the-counter medicine, medical foods and prescription drug markets. Operations essentially consist in the development of new products and the conduct of clinical research studies on animals and humans.Almost all research and development, administration and capital expenditures incurred by the Corporation since the start of the operations are associated with the project described above. The Corporation is subject to a number of risks associated with the successful development of new products and their marketing, the conduct of its clinical studies and their results, the meeting of development objectives set by Neptune in its license agreement, and the establishment of strategic alliances. The Corporation has incurred significant operating losses and negative cash flows from operations since inception.To date, the Corporation has financed its operations through public offering and private placement of common shares, proceeds from exercises of warrants, rights and options and research tax credits.To achieve the objectives of its business plan, the Corporation plans to establish strategic alliances, raise the necessary capital and make sales. It is anticipated that the products developed by the Corporation will require approval from the U.S Food and Drug Administration and equivalent organizations in other countries before their sale can be authorized.The ability of the Corporation to ultimately achieve profitable operations is dependent on a number of factors outside of the Corporation’s control. 2.Basis of preparation (a) Statement of compliance: These financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). The financial statements were authorized for issue by the Board of Directors on May 21, 2014. (b) Basis of measurement: The financial statements have been prepared on the historical cost basis, except for: · Stock-based compensation which is initially measured at fair value as detailed in Note 3(f) (ii); and, · Derivative warrant liabilities measured at fair value on a recurring basis (note 11(b)). (c) Functional and presentation currency: These financial statements are presented in Canadian dollars, which is the Corporation’s functional currency. (d) Use of estimates and judgments: The preparation of the financial statements in conformity with IFRS requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Estimates are based on the management’s best knowledge of current events and actions that the Corporation may undertake in the future. Estimates and underlying assumptions are reviewed on an ongoing basis. Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Critical judgments in applying accounting policies that have the most significant effect on the amounts recognized in the financial statements include the following: · Identification of triggering events indicating that the intangible assets might be impaired (Note 3 (e) (ii)). 5 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 2.Basis of preparation (continued): (d) Use of estimates and judgments (continued): · The use of the going concern basis of preparation of the financial statements.At each reporting period, management assesses the basis of preparation of the financial statements. These financial statements have been prepared on a going concern basis in accordance with IFRS. The going concern basis of presentation assumes that the Corporation will continue its operations for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of business. Assumptions and estimation uncertainties that have a significant risk of resulting in a material adjustment within the next financial year include the following: · Measurement of derivative warrant liabilities (Note 11 (b)) and stock-based compensation (Note 14). · Allocation of shared costs amongst the Neptune group companies (Note 5). Also, management uses judgment to determine which research and development (“R&D”) expenses qualify for R&D tax credits and in what amounts.The Corporation recognizes the tax credits once it has reasonable assurance that they will be realized.Recorded tax credits are subject to review and approval by tax authorities and therefore, could be different from the amounts recorded. 3.Significant accounting policies: The accounting policies set out below have been applied consistently to all years presented in these financial statements. (a) Financial instruments: (i) Non-derivative financial assets: The Corporation has the following non-derivative financial assets: cash, short-term investments and receivables. The Corporation initially recognizes loans and receivables on the date that they are originated. The Corporation derecognizes a financial asset when the contractual rights to the cash flows from the asset expire, or it transfers the rights to receive the contractual cash flows on the financial asset in a transaction in which substantially all the risks and rewards of ownership of the financial asset are transferred. Any interest in transferred financial assets that is created or retained by the Corporation is recognized as a separate asset or liability. Financial assets and liabilities are offset and the net amount presented in the statements of financial position when, and only when, the Corporation has a legal right to offset the amounts and intends either to settle on a net basis or to realize the asset and settle the liability simultaneously. Loans and receivables Loans and receivables are financial assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Loans and receivables comprise cash, short-term investments, and receivables with maturities of less than one year. Cash and cash equivalents comprise cash balances and highly liquid investments purchased three months or less from maturity. Bank overdrafts that are repayable on demand and form an integral part of the Corporation’s cash management are included as a component of cash and cash equivalents for the purpose of the statements of cash flows. (ii) Non-derivative financial liabilities: The Corporation initially recognizes debt securities issued and subordinated liabilities on the date that they are originated. The Corporation derecognizes a financial liability when its contractual obligations are discharged or cancelled or expire. The Corporation has the following non-derivative financial liabilities: trade and other payables and payables to parent corporation. Such financial liabilities are recognized initially at fair value plus any directly attributable transaction costs. Subsequent to initial recognition, these financial liabilities are measured at amortized cost using the effective interest method. 6 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (a) Financial instruments (continued): (iii) Share capital: Common shares Class A common shares are classified as equity. Incremental costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. Preference share capital Preference share capital is classified as equity if it is non-redeemable, or redeemable only at the Corporation’s option, and any dividends are discretionary. Dividends thereon are recognized as distributions within equity. Preference share capital is classified as a liability if it is redeemable on a specific date or at the option of the shareholders, or if dividend payments are not discretionary. Dividends thereon are recognized as interest expense in profit or loss as accrued. (iv) Compound financial instruments: The liability component of a compound financial instrument is recognized initially at the fair value of a similar liability that does not have an equity conversion option. The equity component is recognized initially as the difference between the fair value of the compound financial instrument as a whole and the fair value of the liability component. Any directly attributable transaction costs are allocated to the liability and equity components in proportion to their initial carrying amounts. Subsequent to initial recognition, the liability component of a compound financial instrument is measured at amortized cost using the effective interest method. The equity component of a compound financial instrument is not remeasured subsequent to initial recognition. Interest, dividends, losses and gains relating to the financial liability are recognized in profit or loss. Distributions to the equity holders are recognized in equity, net of any tax benefit. (v) Derivative financial instruments: The Corporation has issued liability-classified derivatives over its own equity.Derivatives are recognized initially at fair value; attributable transaction costs are recognized in profit and loss as incurred.Subsequent to initial recognition, derivatives are measured at fair value, and all changes in their fair value are recognized immediately in profit or loss. (vi) Other equity instruments: Warrants, options and rights issued outside of share-based payment transactions that do not meet the definition of a derivative financial instrument are recognized in equity. (b) Inventories: Inventories are measured at the lower of cost and net realizable value. The cost of raw materials is based on the weighted-average cost method.The cost of finished goods and work in progress is determined per project and includes expenditures incurred in acquiring the inventories, production or conversion costs and other costs incurred in bringing them to their existing location and condition, as well as production overheads based on normal operating capacity. Net realizable value is the estimated selling price in the ordinary course of business, less the estimated costs of completion and selling expenses. 7 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (c) Equipment: (i) Recognition and measurement: Equipment is measured at cost less accumulated depreciation and accumulated impairment losses. Cost includes expenditure that is directly attributable to the acquisition of the asset. The cost of self-constructed assets includes the cost of materials and direct labour, any other costs directly attributable to bringing the assets to a working condition for their intended use, the costs of dismantling and removing the items and restoring the site on which they are located, and borrowing costs on qualifying assets. Purchased software that is integral to the functionality of the related equipment is capitalized as part of that equipment. When parts of an equipment have different useful lives, they are accounted for as separate items (major components) of equipment. Gains and losses on disposal of equipment are determined by comparing the proceeds from disposal with the carrying amount of equipment, and are recognized net within ''other income or expenses'' in profit or loss. (ii) Subsequent costs: The cost of replacing a part of an equipment is recognized in the carrying amount of the item if it is probable that the future economic benefits embodied within the part will flow to the Corporation, and its cost can be measured reliably. The carrying amount of the replaced part is derecognized. The costs of the day-to-day servicing of equipment are recognized in profit or loss as incurred. (iii) Depreciation: Depreciation is recognized in profit or loss on either a straight-line basis or a declining basis over the estimated useful lives of each part of an item of equipment, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. The estimated useful lives and rates for the current and comparative years are as follows: Assets Method Period/Rate Furniture and office equipment Declining balance 20% to 30% Computer equipment Straight-line 3 - 4 years Depreciation methods, useful lives and residual values are reviewed at each financial year-end and adjusted prospectively if appropriate. 8 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (d) Intangible assets: (i) Research and development: Expenditure on research activities, undertaken with the prospect of gaining new scientific or technical knowledge and understanding, is recognized in profit or loss as incurred. Development activities involve a plan or design for the production of new or substantially improved products and processes. Development expenditure is capitalized only if development costs can be measured reliably, the product or process is technically and commercially feasible, future economic benefits are probable, and the Corporation intends to and has sufficient resources to complete development and to use or sell the asset. The expenditure capitalized includes the cost of materials, direct labour, overhead costs that are directly attributable to preparing the asset for its intended use, and borrowing costs on qualifying assets. Other development expenditures are recognized in profit or loss as incurred. Capitalized development expenditure is measured at cost less accumulated amortization and accumulated impairment losses. As of the reporting years presented, the Corporation has not capitalized any development expenditure. (ii) Other intangible assets: Licenses Licenses that are acquired by the Corporation and have finite useful lives are measured at cost less accumulated amortization and accumulated impairment losses. Patent costs Patents for technologies that are no longer in the research phase are recorded at cost. Patent costs include legal fees to obtain patents and patent application fees. When the technology is still in the research phase, those costs are expensed as incurred. (iii) Subsequent expenditure: Subsequent expenditure is capitalized only when it increases the future economic benefits embodied in the specific asset to which it relates. All other expenditures, including expenditure on internally generated goodwill and brands, are recognized in profit or loss as incurred. 9 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (d) Intangible assets (continued): (iv) Amortization: Amortization is calculated over the cost of the asset less its residual value. Amortization is recognized in profit or loss on a straight-line basis over the estimated useful lives of intangible assets from the date that they are available for use, since this most closely reflects the expected pattern of consumption of the future economic benefits embodied in the asset. The estimated useful lives for the current and comparative years are as follows: Assets Period License 8 to 14 years Patents 20 years (e) Impairment: (i) Financial assets (including receivables): A financial asset not carried at fair value through profit or loss is assessed at each reporting date to determine whether there is objective evidence that it is impaired. A financial asset is impaired if objective evidence indicates that a loss event has occurred after the initial recognition of the asset, and that the loss event had a negative effect on the estimated future cash flows of that asset that can be estimated reliably. Objective evidence that financial assets are impaired can include default or delinquency by a debtor, restructuring of an amount due to the Corporation on terms that the Corporation would not consider otherwise, indications that a debtor or issuer will enter bankruptcy, or the disappearance of an active market for a security. The Corporation considers evidence of impairment for receivables at both a specific asset and collective level. All individually significant receivables are assessed for specific impairment. All individually significant receivables found not to be specifically impaired are then collectively assessed for any impairment that has been incurred but not yet identified. Receivables that are not individually significant are collectively assessed for impairment by grouping together receivables with similar risk characteristics. In assessing collective impairment, the Corporation uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management’s judgment as to whether current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historical trends. An impairment loss in respect of a financial asset measured at amortized cost is calculated as the difference between its carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognized in profit or loss and reflected in an allowance account against receivables. When a subsequent event causes the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss. (ii) Non-financial assets: The carrying amounts of the Corporation’s non-financial assets, other than inventories and tax credits receivable are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. 10 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (e) Impairment (continued): (ii) Non-financial assets (continued): The recoverable amount of an asset or cash-generating unit is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the “cash-generating unit, or CGU”). The Corporation’s corporate assets do not generate separate cash inflows. If there is an indication that a corporate asset may be impaired, then the recoverable amount is determined for the CGU to which the corporate asset belongs. An impairment loss is recognized if the carrying amount of an asset or its CGU exceeds its estimated recoverable amount. Impairment losses are recognized in profit or loss. Impairment losses recognized in prior years are assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortization, if no impairment loss had been recognized. (f) Employee benefits: (i) Short-term employee benefits: Short-term employee benefit obligations are measured on an undiscounted basis and are expensed as the related service is provided. A liability is recognized for the amount expected to be paid under short-term cash bonus or profit-sharing plans if the Corporation has a present legal or constructive obligation to pay this amount as a result of past service provided by the employee, and the obligation can be estimated reliably. (ii) Share-based payment transactions: The grant date fair value of share-based payment awards granted to employees is recognized as an employee expense, with a corresponding increase in contributed surplus, over the period that the employees unconditionally become entitled to the awards.The grant date fair value takes into consideration market performance conditions when applicable. The amount recognized as an expense is adjusted to reflect the number of awards for which the related service and non-market vesting conditions are expected to be met, such that the amount ultimately recognized as an expense is based on the number of awards that do meet the related service and non-market performance conditions at the vesting date. Share-based payment arrangements in which the Corporation receives goods or services as consideration for its own equity instruments are accounted for as equity-settled share-based payment transactions, regardless of how the equity instruments are obtained by the Corporation. Share-based payment transactions include those initiated by Neptune for the benefit of administrators, officers, employees and consultants that provide services to the consolidated group.The Corporation is under no obligation to settle these arrangements and, therefore, also accounts for them as equity-settled share-based payment transactions. The expense recognized by the Corporation under these arrangements corresponds to the estimated fraction of services that the grantees provide to the Corporation out of the total services they provide to the Neptune group of corporations. 11 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (f) Employee benefits (continued): (iii) Termination benefits: Termination benefits are recognized as an expense when the Corporation is committed demonstrably, without realistic possibility of withdrawal, to a formal detailed plan to either terminate employment before the normal retirement date, or to provide termination benefits as a result of an offer made to encourage voluntary redundancy. Termination benefits for voluntary redundancies are recognized as an expense if the Corporation has made an offer of voluntary redundancy, it is probable that the offer will be accepted, and the number of acceptances can be estimated reliably. If benefits are payable more than 12 months after the reporting year, then they are discounted to their present value. (g) Provisions: A provision is recognized if, as a result of a past event, the Corporation has a present legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. The unwinding of the discount is recognized as finance cost. (i) Onerous contracts: A provision for onerous contracts is recognized when the expected benefits to be derived by the Corporation from a contract are lower than the unavoidable cost of meeting its obligations under the contract. The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. Before a provision is established, the Corporation recognizes any impairment loss on the assets associated with that contract. (ii) Contingent liability: A contingent liability is a possible obligation that arises from past events and of which the existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not within the control of the Corporation; or a present obligation that arises from past events (and therefore exists), but is not recognized because it is not probable that a transfer or use of assets, provision of services or any other transfer of economic benefits will be required to settle the obligation; or the amount of the obligation cannot be estimated reliably. (h) Revenue: (i) Sale of goods: Revenue from the sale of goods in the course of ordinary activities is measured at the fair value of the consideration received or receivable, net of returns. Revenue is recognized when the significant risks and rewards of ownership have been transferred to the buyer, recovery of the consideration is probable, the associated costs and possible return of goods can be estimated reliably, there is no continuing management involvement with the goods, and the amount of revenue can be measured reliably. If it is probable that discounts will be granted and the amount can be measured reliably, then the discount is recognized as a reduction of revenue as the sales are recognized. The timing of the transfers of risks and rewards varies depending on the individual terms of the contract of sale. (ii) Research services: Revenue from research contracts is recognized in profit or loss when services to be provided are rendered and all conditions under the terms of the underlying agreement are met. (i) Government grants: Government grants consisting of investment tax credits are recorded as a reduction of the related expense or cost of the asset acquired.Government grants are recognized when there is reasonable assurance that the Corporation has met the requirements of the approved grant program and there is reasonable assurance that the grant will be received. 12 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (i) Government grants (continued): Grants that compensate the Corporation for expenses incurred are recognized in profit or loss in reduction thereof on a systematic basis in the same years in which the expenses are recognized. Grants that compensate the Corporation for the cost of an asset are recognized in profit or loss on a systematic basis over the useful life of the asset. (j) Lease payments: Payments made under operating leases are recognized in profit or loss on a straight-line basis over the term of the lease. Lease incentives received are recognized as an integral part of the total lease expense, over the term of the lease. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability. The finance expense is allocated to each year during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Contingent lease payments are accounted for in the year in which they are incurred. (k) Foreign currency: Transactions in foreign currencies are translated into the functional currency at exchange rates at the dates of the transactions. Monetary assets and liabilities denominated in foreign currencies at the reporting date are retranslated to the functional currency at the exchange rate at that date. The foreign currency gain or loss on monetary items is the difference between amortized cost in the functional currency at the beginning of the period, adjusted for effective interest and payments during the period, and the amortized cost in foreign currency translated at the exchange rate at the end of the reporting period. Foreign currency differences arising on retranslation are recognized in profit or loss. (l) Finance income and finance costs: Finance income comprises interest income on funds invested. Interest income is recognized as it accrues in profit or loss, using the effective interest method. Finance costs comprise interest expense on borrowings, unwinding of the discount on provisions, changes in the fair value of financial derivative liabilities at fair value through profit or loss, and impairment losses recognized on financial assets. Borrowing costs that are not directly attributable to the acquisition, construction or production of a qualifying asset are recognized in profit or loss using the effective interest method. Foreign currency gains and losses are reported on a net basis. The Corporation recognizes interest income as a component of investing activities and interest expense as a component of financing activities in the statements of cash flows. (m) Income tax: Income tax expense comprises current and deferred taxes. Current and deferred taxes are recognized in profit or loss except to the extent that they relate to items recognized directly in equity or in other comprehensive income. Current tax is the expected tax payable or receivable on the taxable income or loss for the year, using tax rates enacted or substantively enacted at the reporting date, and any adjustment to tax payable in respect of previous years. 13 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 3.Significant accounting policies (continued): (m) Income tax (continued): Deferred tax is recognized in respect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Deferred tax is not recognized for temporary differences arising from the initial recognition of assets or liabilities in a transaction that is not a business combination and that affects neither accounting nor taxable profit or loss. Deferred tax is measured at the tax rates that are expected to be applied to temporary differences when they reverse, based on the laws that have been enacted or substantively enacted by the reporting date. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity, or on different tax entities, but they intend to settle current tax liabilities and assets on a net basis or their tax assets and liabilities will be realized simultaneously.A deferred tax asset is recognized for unused tax losses, tax credits and deductible temporary differences, to the extent that it is probable that future taxable profits will be available against which they can be utilized. Deferred tax assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. (n) Earnings per share: The Corporation presents basic and diluted earnings per share (“EPS”) data for its Class A shares. Basic EPS is calculated by dividing the profit or loss attributable to the holders of Class A shares of the Corporation by the weighted average number of common shares outstanding during the year, adjusted for own shares held. Diluted EPS is determined by adjusting the profit or loss attributable to the holders of Class A shares and the weighted average number of Class A shares outstanding, adjusted for own shares held, for the effects of all dilutive potential common shares, which comprise warrants, rights and share options granted to employees. (o) Segment reporting: An operating segment is a component of the Corporation that engages in business activities from which it may earn revenues and incur expenses.The Corporation has one reportable operating segment: the development and commercialization of pharmaceutical applications of its licensed rights for cardiovascular diseases.The majority of the Corporation’s assets are located in Canada. (p) Changes in accounting policies: Accounting changes in 2014: (i) Fair value measurement: IFRS 13, Fair Value Measurement, replaces the fair value measurement guidance contained in individual IFRS with a single source of fair value measurement guidance.It defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, i.e. an exit price.The application of the IFRS 13 did not have a material impact on the financial statements. Future accounting changes: A number of new standards, and amendments to standards and interpretations, are not yet effective for the year ended February 28, 2014, and have not been applied in preparing these financial statements. (i) Financial instruments: IFRS 9, Financial Instruments, was issued in November 2009.It addresses classification and measurement of financial assets and financial liabilities.In November 2013, the IASB issued a new general hedge accounting standard, which forms part of IFRS 9 Financial Instruments (2013).The new standard removes the January 1, 2015 prior effective date of IFRS 9.The new mandatory effective date will be determined once the classification and measurement and impairment phases of IFRS 9 are finalized.The mandatory effective date is not yet determined, however, early adoption of the new standard is still permitted.In February 2014, a tentative decision established the mandatory effective application for annual periods beginning on or after January 1, 2018.The Corporation has not yet assessed the impact of adoption of IFRS 9 and does not intend to early adopt IFRS 9 in its financial statements. 14 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 4.Trade and other receivables: February 28, February 28, Trade receivables $ $ Sales taxes receivable Accrued and other receivables – $ $ The Corporation’s exposure to credit and currency risks related to trade and other receivables is presented in Note 17. 5.Related parties: (a) Administrative and research and development expenses: The Corporation was charged by Neptune for certain costs incurred by Neptune for the benefit of the Corporation and for royalties, as follows: February 28, February 28, Administrative costs $ $ Research and development costs, before tax credits Royalties (note 18) $ $ Where Neptune incurs specific incremental costs for the benefit of the Corporation, it charges those amounts directly. Costs that benefit more than one entity of the Neptune group are charged by allocating a fraction of costs incurred by Neptune that is commensurate to the estimated fraction of services or benefits received by each entity for those items. These charges do not represent all charges incurred by Neptune that may have benefited the Corporation, because, amongst others, Neptune does not allocate certain common office expenses and does not charge interest on indebtedness.Also, these charges do not necessarily represent the cost that the Corporation would otherwise need to incur, should it not receive these services or benefits through the shared resources of Neptune or receive financing from Neptune.As at February 28, 2014, an amount of $320,349 is included in prepaid expenses relating to these charges (nil in 2013). (b) Revenue from sales: The Corporation recognized sales to Neptune in the amount of nil during the year ended February 28, 2014 ($41,000 in 2013). These transactions are in the normal course of operations. (c) Payables to parent corporation: Payables to parent corporation had no specified maturity date for payment or reimbursement and did not bear interest. (d) Key management personnel compensation: The key management personnel of the Corporation are the members of the Board of Directors and certain officers.They control 2% of the voting shares of the Corporation (3% in 2013). 15 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 5.Related parties (continued): (d) Key management personnel compensation (continued): Key management personnel compensation includes the following for the years ended February 28, 2014 and 2013: February 28, February 28, Short-term employee benefits $ $ Share-based compensation costs $ $ 6.Tax credits receivable: Tax credits comprise research and development investment tax credits receivable from the provincial government which relate to qualifiable research and development expenditures under the applicable tax laws. The amounts recorded as receivables are subject to a government tax audit and the final amounts received may differ from those recorded. Unrecognized federal tax credits may be used to reduce future income tax and expire as follows: $ $ 7.Inventories: February 28, February 28, Raw materials $ $ Work in progress Finished goods $ $ For the year ended February 28, 2014, the cost of sales of $291,853 ($406,371 in 2013) was comprised of inventory costs of $284,410 ($391,821 in 2013) which consisted of raw materials, changes in work in progress and finished goods, and other costs of $7,443 ($14,550 in 2013). 16 ACASTI PHARMA INC. Notes to Financial Statements Years ended February 28, 2014 and 2013 8.Equipment: Furniture and office equipment Computer equipment Deposit on equipment Total Cost: Balance at February 29, 2012 and February 28, 2013 $ $ $
